DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAllister US 20140304107 A1(as evidenced by PAVAO-MOREIRA; CRISTIAN et al.	US 20160266239 A1) in view of Czajkowski	US 4464738 A.
Regarding claim 1, 8, 15 McAllister teaches
1. A controller for a piezoelectric transducer, the controller comprising: 
a transmitter to drive a element during actuation intervals to generate acoustic bursts; [0107](sonar)
a receiver to sense a response of the receiver element to echoes of each acoustic burst[0107](sonar), the receiver including a front-end amplifier; 
a processing circuit coupled to the transmitter and to the receiver, the processing circuit operable to apply echo-detection processing to said response; and [0072](also PAVAO-MOREIRA; CRISTIAN et al.	US 20160266239 A1 teaches radar with [0015-0016] )
a blindness detector to detect saturation of the front-end amplifier outside of the actuation intervals.  [0072](also PAVAO-MOREIRA; CRISTIAN et al.	US 20160266239 A1 teaches radar with [0015-0016] )

But does not teach piezoelectric transmitting and receiving element
Czajkowski teaches piezoelectric transmitting and receiving element for sonar(abstract)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by McAllister with teaching by Czajkowski in order to provide transducer for the sonar required by McAllister.


Claim 2, 3, 7, 9, 10,  16, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAllister US 20140304107 A1 in view of Czajkowski US 4464738 A in view of PAVAO US 20160266239 A1.
Regarding claims 2, 9 16 McAllister does not teaches but PaVao teaches
2. The controller of claim 1, wherein the blindness detector detects saturation immediately prior to each actuation interval.  [0032]

9. The method of claim 8, wherein said determining includes employing a reverberation detector to signal an end of the actuation interval.  [0032]

12. The method of claim 9, wherein said determining includes: measuring a wideband envelope of the response; and communicating the wideband envelope measurement to a system controller for detection of sensor blindness.  [0042-0043]

13. The method of claim 10, wherein the wideband envelope is measured from the response at an output of the front-end amplifier.  [0042-0043]

16. The sensor of claim 15, wherein the controller further includes a reverberation detector that determines a beginning of each measurement interval.  [0032]
3, 10 The controller of claim 1, wherein the blindness detector includes: an envelope detector that measures a wideband envelope of the response outside of the actuation interval; and a comparator that compares the wideband envelope to a threshold representing saturation of the front-end amplifier.  [0030-0032](implicit)
17. The sensor of claim 15, wherein the blindness detector includes: an envelope detector that measures a wideband envelope of the response during each measurement interval.  [0030-0032](implicit)
7. The controller of claim 1, wherein the controller includes an analog-to-digital converter subsequent to the front-end amplifier, the analog-to-digital converter providing a digital response signal; and wherein the blindness detector operates on an analog output signal from the front-end amplifier.  (fig. 4)
18. The sensor of claim 15, wherein the controller further includes an I/O controller that communicates a sensor fault if the blindness detector detects saturation of the front-end amplifier.  (fig. 4)
20. The sensor of claim 15, wherein the controller includes an analog-to-digital converter subsequent to the front-end amplifier, the analog-to-digital converter providing a digital response signal; and wherein the blindness detector operates on an analog output signal from the front-end amplifier.(fig. 4)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by McAllister with teaching by Pavao in order to provide reset mechanism for the detection.


Claim 4, 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAllister US 20140304107 A1 in view of Czajkowski US 4464738 A in view of PAVAO further in view of Lipp US 20030115007 A1.
Regarding claim 4 McAllistrer does not teach but Pavao teaches
4. The controller of claim 3, further comprising: 
an analog-to-digital converter subsequent to the front-end amplifier, the analog-to-digital converter providing a digital response signal; [0034]
a bandpass filter centered on a carrier frequency of the acoustic bursts to produce a filtered signal from the digital response signal; [0056]
5. The controller of claim 4, further comprising an 1/O controller that communicates a sensor fault if the blindness detector detects saturation and if the second comparator detects excessive environmental noise during the noise measurement interval.  (implicit if the noise is high enough to saturate the amplifier the blindness will be detected)
11. The method of claim 10, wherein said processing includes: digitizing an output of the front-end filter with optional gain control to obtain a digital response signal; [0034]
and Lipp teaches
a second envelope detector that measures an envelope of the filtered signal 21ONSO3194US during a noise measurement interval prior to each actuation interval; and [0031]
a second comparator that compares the measured envelope of the filtered signal to a second threshold representing excessive environmental noise.  [0031]
measuring a narrowband envelope of the digital response signal during a noise measurement interval prior to the actuation interval; comparing the narrowband envelope to a threshold representing excessive environmental noise.  [0031]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by McAllister with teaching by Pavao in order to  digitize the signal and set up filters and further to modify using teachings by Lipp in order to identify the noise level.

Claim 6, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAllister US 20140304107 A1 in view of Czajkowski US 4464738 A in view of PAVAO.
Regarding claims 6, 14, 19  McAllister does not teach but Pavao teaches
6. The controller of claim 1, wherein the controller includes an analog-to-digital converter subsequent to the front-end amplifier, the analog-to-digital converter providing a digital response signal; and wherein the blindness detector operates on the analog response signal.  (fig. 4)

14. The method of claim 11, wherein the wideband envelope is measure from the analog response signal.  (fig. 4)

19. The sensor of claim 15, wherein the controller includes an analog-to-digital converter subsequent to the front-end amplifier, the analog-to-digital converter providing a digital response signal; and wherein the blindness detector operates on the analog response signal.  (fig. 4)
The difference is that the blindness detector operates on analog signal instead of digital.
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by McAllister with teaching by Pavao in order to identify the saturation event and further modify to use on digital signal as using digital or analog signals for analysis is just a matter of design choice.

Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645